PER CURIAM.
In an action at equity between these parties, appellant ultimately prevailed. Among costs assessed at the close of the proceedings was a $700 fee of a court-appointed monitor of disputed funds, charged to appellant.
In response to the contention that the prevailing party may not properly be made to bear any costs of a litigation, we quote the language of Wilhelm v. Adams, 102 Fla. 669, 136 So. 397, 398 (1931):
So it appears that the rule is well settled that in equity causes it. is within the province of the chancellor to make an order prorating the costs, if there appear facts or circumstances which would render it inequitable and unjust to require the losing party to pay the entire cost. This is a matter which is within the sound judicial discretion of the chancellor and, without having before us a transcript of the record upon which he based his conclusions in this regard, we certainly cannot assume to say that he abused that discretion.
Affirmed.